— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 8, 1980, which affirmed a determination of the State Division of Human Rights, dated May 28, 1979, which (1) held that there was no probable cause to believe that the respondent employer had engaged in unlawful discriminatory practices resulting in the termination of petitioner’s employment, and (2) dismissed petitioner’s complaint. Order confirmed and proceeding dismissed, without costs or disbursements. “On the record before us, there is nothing to suggest that the respondent [employer] engaged in unlawful discriminatory practices. Accordingly, it was not an abuse of discretion for the State Division of Human Rights to have dismissed the complaint because of no probable cause without having first held a confrontation conference or a hearing” (see Matter of Wennersten v New York State Human Rights Appeal Bd., 66 AD2d 822). Margett, J.P., O’Connor, Weinstein and Thompson, JJ., concur.